Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
NPL Cite # 3 of the IDS’s received 10/15/2021 has been lined through and not considered because the full document of the cited “DIN 55672-1:2007-08” document has not been received. Rather, it appears only a Table of Contents associated with the DIN paper has been submitted.
Claim Interpretation
The term “polyester” can either mean an oligomer/polymer with repeating ester repeat units or to compounds comprising a plurality of ester functionalities, the meaning of which is ascertained by context. While castor oil is a polyester in the sense it has a plurality of ester units (owing to it being triglycerides), it is noted the specification at ¶ 48 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “Mohs hardness or 3 or less” which should be “of 3 or less”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “The laminating adhesive composition according to claim 1, wherein aliphatic, dihydric or polyhydric alcohol has…”. Inclusion of “the” prior to “aliphatic” is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the “at least 40 wt%” and “2 to 20 wt%” ranges are “by weight of resin component”. Written support is only found for the ranges to be with respect to a reaction mixture to create prepolymer within the resin component (see for instance ¶ 32 of the specification as originally filed). Written support is not found for the ranges to be with respect to the resin component. Therefore, claim 1 does not comply with the written description requirement. 
As claims 2-6, 8, 9, and 14-18 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 17 recites “wherein all of the polyglycols reacted with the diphenylmethane diisocyanate (MDI) have a molecular weight Mw of 2,000 or less”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The limitation at issue, which effectively excludes polyglycols with molecular weights above 2,000, is not found within the specification as originally filed. While Applicant refers to ¶ 18 of the specification, the paragraph only describes the use of additional polyglycols having a molecular weight of 1,000 to 4,000, 
Claims 1-6, 8, 9, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a curing component including a mixture comprising at least three different polyols selected from the group consisting of (1) a triol having a molecular weight Mw of < 700 g/mol; (2) an aliphatic, dihydric or polyhydric alcohol having a molecular weight Mw of < 150 g/mol; and (3) a triol having a molecular weight Mw of 700 to 1200 g/mol or (4) castor oil”. It is unclear whether Applicant means to require at least three of the listed polyol types (i.e. (1), (2), (3), and/or (4)) or if the “at least three different polyols” can be, for example, only one of the types listed (e.g. three different triols having a molecular weight < 700 g/mol). Accordingly, the scope of the claim is unclear. 
Assuming “at least three different polyols” is referring to different types of polyols, the format of the Markush group (at least three selected from the group (1); (2); and (3) or (4)) gives rise to confusion as to the intended scope of the claim. It is unclear whether Applicant means to require A) (1) and (2) have to be present and one or both of (3) and 
Given the above, there is ambiguity as to what polyol(s) are being required within the curing component of the claims. Since the specification indicates “at least one polyol” refers to the type of polyol and not to the actual number of polyol compounds at ¶ 14, in ¶ 46-48, polyols (1) / (2) / (3) or (4) are described as “one of the at least three different polyols”, and in ¶ 49, the “at least three polyols” are discussed in terms of polyol types, the “at least three different polyols” is construed as referring to the polyol types (i.e. (1), (2), (3), and/or (4)) in the interest of compact prosecution. The claim is also construed as essentially requiring polyol type (1), polyol type (2), and one or both of (3) and (4). Should this interpretation meant to be operating, language such as “a curing component including a mixture comprising at least one [[a]] triol having a molecular weight Mw of < 700 g/mol; (2) at least one at least one [[a]] triol having a molecular weight Mw of 700 to 1200 g/mol and/or (4) castor oil” is suggested.
As claims 2-6, 8, 9, and 14-18 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 5 recites “The laminating adhesive composition according to claim 1, wherein the curing component triol… or is castor oil; and is…”. It is unclear what is meant or implied by “or is castor oil”. Claim 1 clearly indicates polyols (3) and (4) are different types of polyols. Accordingly, the scope of the claim is unclear. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires that polyol (2) have a molecular weight < 150 g/mol. Claim 3, of which depends from claim 1, recites the polyol has a hydroxyl number of 700 to 2,000 mg KOH/g. However, OH number in a sense is an alternative measure of molecular weight (OH value = (functionality * 56,100)/(molecular weight)). A diol with a molecular weight of 150 g/mol is equivalent to an OH value of [(2 * 56,100) / 150) = 748 mg KOH/g. A higher functionality (e.g. a triol) would only further increase the OH number. Thus, the hydroxyl number range of claim 3 extends beyond the molecular weight constraints imposed by claim 1 (specifically, OH numbers of 700 to less than 748). Therefore, claim 3 fails to include all of the limitations of the claim upon which it depends. 
Claim 1 recites “a curing component including a mixture comprising at least three different polyols selected from the group consisting of (1) a triol having a molecular weight Mw of < 700 g/mol; (2) an aliphatic, dihydric or polyhydric alcohol having a molecular weight Mw of < 150 g/mol; and (3) a triol having a molecular weight Mw of . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-6, 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunewalder (WO 95/20002 A1) in view of Smith (US 2004/0122253 A1) as evidenced by Reade (Mohs’ Hardness Table). As the cited WO publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 4, Grunewalder teaches two component polyurethane adhesives (Abstract) comprising a resin component that can be diisocyanate/polyether polyol prepolymer (Pages 1 and 2) and a curing component comprising oleochemical polyol and difunctional and/or trifunctional polyols (Page 1). Grunewalder teaches examples where oleochemical polyol is castor oil and dihydric polyol is 1,4-butanediol (Page 3), the latter being an aliphatic dihydric alcohol with a molecular weight < 150 Grunewalder indicates trifunctional polyols can be trimethylolpropane, glycerol, or addition products thereof with 1 mole of ethylene oxide (Page 2). The addition product of glycerol (MW: 92.1 g/mol) and ethylene oxide (MW: 44.1 g/mol) suggests molecular weights below 700 g/mol (c.a. 136.2 g/mol). Grunewalder’s compositions are free of polyester components. No other polyol components are required. Grunewalder teaches the inclusion of fillers such as silica (Mohs Hardness ~ 6-7) and glass spheres (Mohs Hardness ~ 5.5) (Page 2; Mohs Hardness values as evidenced by Reade). Accordingly, Grunewalder teaches embodiments where the compositions are free of fillers with a Mohs Hardness of 3 or less. While only diol is used within the examples, Grunewalder makes clear that the curing component comprises oleochemical polyol and difunctional and/or trifunctional polyols (Page 1), which suggests embodiments where both difunctional and trifunctional polyol is present. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize combinations of diols and triols taught by Grunewalder, thereby predictably affording workable polyurethane adhesives with excellent adhesive characteristics as taught by Grunewalder (Page 1). There is no perceivable difference in structure between the two component adhesives and those claimed and thus, the adhesives of Grunewalder are seen to be capable of performing the intended use of a laminating adhesive composition absent evidence to the contrary.
Grunewalder differs from the subject matter claimed in that the prepolymers of the claims is not described. Smith teaches MDI/polypropylene polyether prepolymers for use in polyurethane adhesive compositions (Abstract). Smith teaches the prepolymers contain low quantities of MDI monomer, which reduce health and safety risks (¶ 3-4, 14-15). It would have been obvious to one of ordinary skill in the art to Smith within the compositions of Garmann because doing so would result in low quantities of MDI monomer, which reduces health and safety risks as taught by Smith. Smith teaches 4,4’-MDI or mixtures of 4,4’-MDI with 2,4’-MDI can be used (¶ 29). Smith teaches examples where prepolymer is created from MDI and polypropylene glycol with a molecular weight of roughly 725 (¶ 36, 49-50). See also Smith’s teaches of a preference for polypropylene glycols with an average equivalent weight of 100-8000 (¶ 30), which suggests molecular weights of roughly 200-16,000. Smith teaches the NCO:OH equivalent ratio in creating the polyol ranges from 4 to 20:1 (¶ 32). Given the known molecular weight of MDI (about 250.25 g/mol) and that MDI and polypropylene glycol have a functionality of 2, the equvalents ratio is equivalent to roughly 58-87.3 wt% of MDI and 12.7-42 wt% of polypropylene glycol of 725 g/mol MW. Therefore, Smith is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smith suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smith. See MPEP 2123.
Regarding Claim 2, Grunewalder indicates trifunctional polyols can be trimethylolpropane, glycerol, or addition products thereof with 1 mole of ethylene oxide (Page 2). The addition product of glycerol (MW: 92.1 g/mol) and ethylene oxide (MW: 44.1 g/mol) suggests molecular weights below 700 g/mol (c.a. 136.2 g/mol). Grunewalder teaches 2-7 wt% of diol and/or triol is used, which implies 0-7 wt% of triol can be present. Therefore, Grunewalder suggests overlapping ranges. It would have Grunewalder suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Grunewalder. See MPEP 2123.
Regarding Claim 3, Grunewalder teaches the use of 1,4-butanediol as diol (Page 3), which has a OH value of [(2 * 56,100) / 90.1) = 1245 mg KOH/g. Grunewalder teaches 2-7 wt% of diol and/or triol is used, which implies 0-7 wt% of diol can be present. Therefore, Grunewalder suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Grunewalder suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Grunewalder. See MPEP 2123.
Regarding Claim 5, Grunewalder teaches embodiments where castor oil is present at 42.0 g relative to roughly 125.91 g of curing component (Page 3), equivalent to 33.3 wt%. 
Regarding Claim 6, Grunewalder teaches NCO:OH ratios between 1.1 and 0.9 (Page 2).
Regarding Claim 8, Grunewalder teaches use of organic solvents is not preferred (Page 2), thus teaching embodiments that exclude organic solvent. Grunewalder also teaches the further incorporation of tin accelerators (Page 3). 
Regarding Claim 9, Grunewalder
Regarding Claim 17, Smith teaches embodiments where prepolymer is created only with MDI and polypropylene glycol with a molecular weight of 725 (¶ 49-50), thus suggesting embodiments where MDI is reached with polyglycols with a molecular weight of 2000 or less. 
Regarding Claim 18, Grunewalder teaches the compositions “can” contain fillers (Page 2), thus inferring to one of ordinary skill that the inclusion of fillers are optional and that such compositions would nonetheless function as adhesives even in the absence of filler. Accordingly, it would have been obvious to one of ordinary skill in the art to omit the fillers of Grunewalder for the purpose of creating adhesives where the function of the filler is not desired. See MPEP 2144.04(II). 
Claims 1-6, 8, 9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2013/0203935 A1) in view of Smith (US 2004/0122253 A1).
Regarding Claims 1, 4, 14, and 18, Thiele teaches two component polyurethane adhesives (Abstract) and describes embodiments in Example 2 where the curing component consists of castor oil, 1,4-butanediol (molecular weight 90.1), a triol having a molecular weight of 250 (reading on type (1)), and a triol having a molecular weight of 750 (reading on type (3)) (¶ 56-57). No other polyol components are used. No polyester components or solid particulate fillers are used. There is no perceivable difference in structure between the two component adhesives and those claimed and thus, the adhesives of Thiele are seen to be capable of performing the intended use of a laminating adhesive composition absent evidence to the contrary. Thiele teaches the polyisocyanate component can be MDI prepolymers with diols having a molecular 
Smith teaches MDI/polypropylene polyether prepolymers for use in polyurethane adhesive compositions (Abstract). Smith teaches the prepolymers contain low quantities of MDI monomer, which reduce health and safety risks (¶ 3-4, 14-15). It would have been obvious to one of ordinary skill in the art to utilize the MDI prepolymers of Smith within the compositions of Garmann because doing so would result in low quantities of MDI monomer, which reduces health and safety risks as taught by Smith. Smith teaches 4,4’-MDI or mixtures of 4,4’-MDI with 2,4’-MDI can be used (¶ 29). Smith teaches examples where prepolymer is created from MDI and polypropylene glycol with a molecular weight of roughly 725 (¶ 36, 49-50). See also Smith’s teaches of a preference for polypropylene glycols with an average equivalent weight of 100-8000 (¶ 30), which suggests molecular weights of roughly 200-16,000. Smith teaches the NCO:OH equivalent ratio in creating the polyol ranges from 4 to 20:1 (¶ 32). Given the known molecular weight of MDI (about 250.25 g/mol) and that MDI and polypropylene glycol have a functionality of 2, the equvalents ratio is equivalent to roughly 58-87.3 wt% of MDI and 12.7-42 wt% of polypropylene glycol of 725 g/mol MW. Therefore, Smith is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smith suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smith
Regarding Claim 2, Thiele teaches 52 wt% of polypropylene glycol triol with a molecular weight of 250 at ¶ 56-57, which are seen to be no different in structure than what would otherwise be obtained by reacting a tri-hydroxy compound with propylene oxide. See for instance ¶ 23 where Thiele describes the polyols as being “reaction products of three to six functional alcohols, which can be synthesized by reacting ethylene oxide or propylene oxide”. 
Regarding Claim 3, Thiele teaches 2.5 wt% of 1,4-butanediol at ¶ 56-57, which has a OH value of [(2 * 56,100) / 90.1) = 1245 mg KOH/g.
Regarding Claim 5, Thiele teaches 10 wt% of castor oil at ¶ 56-57.
Regarding Claim 6, Thiele teaches NCO:OH ratios of preferably 1.0 to 1.2 (¶ 36). 
Regarding Claim 8, the example of Thiele contains no organic solvent. See also ¶ 30. 
Regarding Claim 9, Thiele teaches cured adhesives (¶ 58).
Regarding Claim 16, Thiele teaches 10 wt% castor oil (type (4)), 2.5 wt% of 1,4-butanediol (type (2)), 52 wt% of triol with 250 molecular weight (type ((1), and 35.5 wt% of triol with 750 molecular weight ((type 3) (¶ 56-57). 
 Regarding Claim 17, Smith teaches embodiments where prepolymer is created only with MDI and polypropylene glycol with a molecular weight of 725 (¶ 49-50), thus suggesting embodiments where MDI is reached with polyglycols with a molecular weight of 2000 or less. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2013/0203935 A1) in view of Smith (US 2004/0122253 A1) and Garmann (WO 2016/001265 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0121578 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Thiele and Smith within ¶ 39-47 is incorporated herein by reference.
Regarding Claim 15, Thiele describes embodiments in Example 2 where the curing component consists of castor oil, 1,4-butanediol (molecular weight 90.1), a PPG triol having a molecular weight of 250 (reading on type (1)), and a PPG triol having a molecular weight of 750 (reading on type (3)) (¶ 56-57). The PPG triols are seen to be no different in structure than what would otherwise be obtained by reacting a tri-hydroxy compound with propylene oxide. See for instance ¶ 23 where Thiele describes the polyols as being “reaction products of three to six functional alcohols, which can be synthesized by reacting ethylene oxide or propylene oxide”. 
Accordingly, the mixture of Thiele differs from the subject matter claimed in that the particular triol reacted with propylene oxide is not specified. Garmann is also directed toward two component polyurethane adhesives (Abstract; Examples) and notes it was known in the art that triols such as glycerol, trimethylolpropane, or trimethylolethane are suitable base alcohols of which alkylene oxides are reacted to in order to produce polyols for curative components (¶ 47, 50) inclusive of low molecular weight PPG triols (Examples). Since the express disclosure of Garmann indicates it was known that using triols such as glycerol or trimethylolpropane as a triol reactant predictably affords polyether polyols that can ultimately be used for two component polyurethane adhesives, the express teachings of Garmann make clear that one of Thiele and that such polyols would still perform the same function, namely as PPH triol reactants for the creation of polyurethane adhesives. In view of such, it would have been obvious to one of ordinary skill in the art to utilize glycerol or trimethylolpropane as a triol reactant because doing so would achieve the predictable result of a suitable PPG triol reactant capable of being used within two component polyurethane adhesives. See MPEP 2143(I)(A). 
Double Patenting
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/418,065 in view of Smith (US 2004/0122253 A1). 
Specifically, claims 1-10 of ‘065 are directed toward substantially the same polyurethane two-component laminating adhesive compositions, whereby the adhesive composition has less than 10 wt% of polyester content (Claim 1). The type/molecular weight limitations concerning the polyols are described within claims 2-6. Less than 10 wt% overlaps the composition that is free of polyester components. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘065 application suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘065 application. See MPEP 2123. The claims of ‘065 do not require a solid particulate fillers in which at least 90% of the filler particles have a particle size of 4 micron or less and which have a Mohs hardness of 3 or less.
The claims of ‘065 differ with respect to the present claims in that 2-20 wt% of polyglycol is not described in creating prepolymer. Smith teaches MDI/polypropylene polyether prepolymers for use in polyurethane adhesive compositions (Abstract). Smith teaches the prepolymers contain low quantities of MDI monomer, which reduce health and safety risks (¶ 3-4, 14-15). It would have been obvious to one of ordinary skill in the art to utilize the MDI prepolymers of Smith within the compositions of the ‘065 application because doing so would result in low quantities of MDI monomer, which reduces health and safety risks as taught by Smith. Smith teaches 4,4’-MDI or mixtures of 4,4’-MDI with 2,4’-MDI can be used (¶ 29). Smith teaches examples where prepolymer is created from MDI and polypropylene glycol with a molecular weight of roughly 725 (¶ 36, 49-50). See also Smith’s teaches of a preference for polypropylene glycols with an average equivalent weight of 100-8000 (¶ 30), which suggests molecular weights of roughly 200-16,000. Smith teaches the NCO:OH equivalent ratio in creating the polyol ranges from 4 to 20:1 (¶ 32). Given the known molecular weight of MDI (about 250.25 g/mol) and that MDI and polypropylene glycol have a functionality of 2, the equvalents ratio is equivalent to roughly 58-87.3 wt% of MDI and 12.7-42 wt% of polypropylene glycol of 725 g/mol MW. Therefore, Smith is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smith suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smith. See MPEP 2123.
The remaining limitations of the claims are found within the ‘065 application.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant’s arguments with respect to the previously set forth Kimura and Garmann/Smith rejections have been considered but are moot because the arguments do not apply to any of the new grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764